
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 308
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mr. Hastings of
			 Florida (for himself, Ms.
			 Ros-Lehtinen, Mr. Frank of
			 Massachusetts, Mrs.
			 Christensen, Mr. Conyers,
			 Mr. Meeks of New York,
			 Mr. Polis of Colorado,
			 Ms. Watson,
			 Mrs. Capps,
			 Ms. Baldwin,
			 Ms. Moore of Wisconsin,
			 Ms. Schakowsky,
			 Ms. Corrine Brown of Florida, and
			 Ms. Lee of California) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Honoring the life, legacy, and memory of
		  Pedro Pablo Zamora y Diaz, an extraordinary educator and activist, and a
		  pioneer in the battle against the HIV/AIDS epidemic.
	
	
		Whereas Pedro Zamora was an internationally renowned
			 educator and activist whose courage, selflessness, and zest for life inspired a
			 generation of Americans to confront their fears, misconceptions, and ignorance
			 about HIV/AIDS and the Lesbian, Gay, Bisexual, and Transgender (LGBT)
			 community;
		Whereas Pedro Pablo Zamora y Díaz was born on February 29,
			 1972, on the outskirts of Havana, Cuba, and was the youngest of Hector and
			 Zoraida Zamora’s eight children;
		Whereas government officials forced the Zamora family to
			 leave Pedro’s four older brothers and older sister in Cuba when the Zamora’s
			 boarded a crowded boat to the United States on May 30, 1980;
		Whereas by October 1980, 125,000 Cubans had made the
			 journey to Florida in what became known as the Mariel Boat Lift;
		Whereas despite the pain of separation, the Zamora family
			 started a new life in Hialeah, Florida;
		Whereas the Zamora family was struck by tragedy five years
			 later when Pedro’s mother died from skin cancer when he was 13 years
			 old;
		Whereas in order to deal with the loss of his mother,
			 Pedro Zamora immersed himself in academics and extracurricular activities,
			 becoming an honor student, president of the science club, and captain of the
			 cross-country team, and was voted “most intellectual” and “most all around” at
			 Hialeah High School;
		Whereas Pedro began having unprotected sex with multiple
			 men at the age of 14 in an attempt to fill the void that was left by his
			 mother’s death, and to cope with the insecurity that he felt as a gay youth of
			 color;
		Whereas unbeknown to Pedro, the first Surgeon General’s
			 report on HIV/AIDS was issued to the public in 1986, around the same time that
			 Zamora began having unprotected intercourse;
		Whereas the 1986 report stated that comprehensive sex
			 education was one of the most powerful weapons against the emerging epidemic,
			 and that education should begin at the lowest grade possible to provide
			 scientifically accurate information about heterosexual and homosexual
			 relationships and about preventing HIV/AIDS and other sexually transmitted
			 infections;
		Whereas the 1986 Surgeon General report estimated that
			 HIV/AIDS had claimed more than 15,000 lives in the United States;
		Whereas the report acknowledged that HIV/AIDS had a
			 disproportionate effect among Latinos and Blacks, with 80 percent of all
			 pediatric HIV/AIDS cases occurring in Latino and Black children;
		Whereas Pedro Zamora donated blood at a Red Cross blood
			 drive during his junior year of high school and received notice that his blood
			 had tested “reactive”;
		Whereas, six months later, on November 9, 1989, at the age
			 of 17, Pedro Zamora received confirmation that he had contracted the HIV
			 virus;
		Whereas the sex education that Pedro Zamora received
			 within his Miami school stigmatized HIV/AIDS, portrayed homosexuality as
			 shameful, and failed to provide him and other students with a relevant,
			 factual, and thorough understanding of HIV/AIDS and healthy
			 relationships;
		Whereas Pedro Zamora joined a Miami-based HIV/AIDS
			 resource center called Body Positive where he met others with HIV/AIDS,
			 educated himself about HIV/AIDS, and discovered a desire to share his newfound
			 vision for combating ignorance about the disease;
		Whereas despite his many academic accomplishments and his
			 initial desire to go into medicine, Pedro Zamora chose to devote his talents as
			 a thinker and communicator to a career in AIDS education and advocacy;
		Whereas Pedro Zamora began raising awareness about
			 HIV/AIDS in his local community in South Florida, and especially within the
			 Latino community;
		Whereas after graduating from high school in 1990, Pedro
			 began to lecture at schools from the primary to collegial level, churches,
			 community centers, and other venues around the country, and talked about the
			 need for evidence-based education for preventing and managing HIV/AIDS, forming
			 healthy relationships, de-stigmatizing HIV/AIDS, and eradicating
			 homophobia;
		Whereas in mid-1993, Pedro Zamora sent his audition tape
			 to the producers of MTV’s The Real World, and was chosen out of
			 more than 25,000 applicants, to live in front of the camera with six other
			 cast-mates in San Francisco for more than four months;
		Whereas in 1994, Pedro Zamora’s historic appearance as one
			 of the first openly gay men of color living with HIV/AIDS on MTV’s reality
			 television series The Real World: San Francisco brought
			 international attention to the realities of HIV/AIDS and LGBT issues;
		Whereas Pedro Zamora became close friends with fellow
			 housemate Judd Winick, who would later continue Zamora’s work by sharing his
			 story and speaking about HIV/AIDS at schools and other venues;
		Whereas Pedro Zamora met his future partner, Sean Sasser,
			 during the filming of The Real World, and the two exchanged vows
			 in a commitment ceremony on the show;
		Whereas Eric Morgenthaler of The Wall Street Journal wrote
			 a series of articles about Pedro Zamora and his AIDS education efforts,
			 bringing him to national prominence;
		Whereas Pedro Zamora also appeared on such television
			 shows as Geraldo and The Oprah Winfrey
			 Show;
		Whereas, on November 1, 1993, Pedro Zamora spoke about
			 living with AIDS at a Capitol Hill reception;
		Whereas, on July 12, 1994, Pedro testified during a
			 Congressional hearing on AIDS prevention and said, “What we need is the
			 collective will to care about young people and about people with different
			 backgrounds and make sure that one day people grow up in a world without
			 AIDS.”;
		Whereas in 1994, President Bill Clinton and then-Secretary
			 of Health and Human Services Donna Shalala personally recognized and thanked
			 Pedro Zamora for his leadership and work on the AIDS Action Council Board and
			 for humanizing and personalizing those living with HIV/AIDS;
		Whereas, on August 17, 1994, Pedro Zamora checked into St.
			 Vincent’s Hospital in New York City with diagnosed toxoplasmosis, a condition
			 which causes brain lesions that result in fatigue, headaches, and
			 confusion;
		Whereas this condition resulted because of a severely
			 compromised immune system;
		Whereas although the revolutionary antiretroviral
			 cocktails that improve the length and quality of life of persons with HIV/AIDS
			 were not available until 1996, mono-therapies and medical treatments for
			 symptoms were still available to HIV/AIDS patients who could pay for
			 care;
		Whereas Pedro, like many young people, was uninsured and
			 could not finance this care;
		Whereas Pedro Zamora was diagnosed with progressive
			 multifocal leukoencephalopathy (PML), a rare and fatal viral inflammation of
			 the brain that breaks down the electrical impulses of the nervous
			 system;
		Whereas, at the age of 22, Pedro Zamora was given three to
			 four months to live;
		Whereas with the help of President Bill Clinton, a Zamora
			 family friend Alonso R. del Portillo, then-Attorney General Janet Reno,
			 then-Secretary of Health and Human Services Donna Shalala, and Florida
			 Congresswoman Ileana Ros-Lehtinen, an agreement was reached between the United
			 States and Cuba that would allow the admission of 20,000 Cubans per year,
			 including Pedro Zamora’s older brothers and older sister, reuniting the family
			 for the first time in 15 years;
		Whereas, on October 21, 1994, Pedro’s closest friends
			 announced that MTV created the Pedro Zamora Memorial Fund in order to pay for
			 his medical costs and finance further AIDS research and education
			 projects;
		Whereas, on November 11, 1994, Pedro Zamora’s family
			 honored his wish to not be sustained by artificial means, and withdrew life
			 support;
		Whereas surrounded by his family, friends, and partner
			 Sean Sasser, Pedro Zamora died on November 11, 1994, at 4:40 a.m., the day
			 after the final episode of The Real World: San Francisco
			 aired;
		Whereas Pedro Zamora was buried on November 13, 1994, at
			 Vista Memorial Gardens in Miami Lakes, Florida;
		Whereas several Pedro Zamora memorial funds and
			 fellowships have since been established around the country to continue his
			 mission of breaking down the barriers of race and sexuality to raise HIV/AIDS
			 awareness; and
		Whereas Pedro, a movie directed by Nick
			 Oceano and written by Dustin Lance Black, dramatizes the life and legacy of
			 Pedro Zamora: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the life, legacy, and memory of
			 Pedro Pablo Zamora y Díaz, an extraordinary educator and activist, and a
			 pioneer in the battle against the HIV/AIDS epidemic;
			(2)supports current
			 and emerging educators and activists, especially those of color and who are
			 multilingual, who adhere to a comprehensive sex education agenda that is rooted
			 in empirical and scientific evidence, is culturally competent, and promotes the
			 tolerance of sexual orientation and the destigmatization of HIV/AIDS;
			(3)addresses the high
			 rates of uninsured and underinsured, lack of education, cultural factors, and
			 lack of knowledge about status that results in less than 30 percent of
			 HIV-infected persons in the United States receiving life-saving antiretroviral
			 drugs leading to premature death, disability, and heightened transmissibility
			 of infection, particularly among Blacks and Latinos;
			(4)commits to
			 supporting prevention and treatment facilities and programs in areas and States
			 that have historically and are presently experiencing high rates of HIV/AIDS
			 infections and have high uninsured rates, such as New York, California, the
			 rural Deep South, and South Florida;
			(5)commits to
			 adequately supporting emerging and existing programs at the Federal, State, and
			 local levels that address the disproportionate effect of HIV/AIDS on
			 communities of color, particularly young Black and Latino men who have sex with
			 men (MSM); and
			(6)commits to
			 investing in programs and initiatives that are dedicated to providing LGBT
			 persons, especially those of color, with the necessary support, resources, and
			 tools to ensure that the civil rights, dignity, and health of LGBT persons are
			 protected.
			
